Title: To Thomas Jefferson from John Alexander, 8 November 1803
From: Alexander, John
To: Jefferson, Thomas


          
            
              Sir
            
            November 8th. 1803.
          
          I have taken the liberty of writing to you, on a subject which I deem will be of use to the Citizens of America in general, and to the American youth in particular. 
          
          Having been for many years employed in the Study & instruction of the Mathematics, I have found great inconvenience, as well as expense, arising to Students, in procuring books on the different branches in which they have been educated. I have long thought that this inconvenience might be remidied, by the publication of a book on Theoretical and practical Mathematics; having the rules and Suitable examples laid down in a clear & comprehensive manner. For Some time past I have had it in view to Compose a work of this kind, in which I propose to insert every thing useful in the different branches, with accurate calculations, and (when necessary) concise demonstrations rendering the whole So plain, as to be acquired by a tolerable genius, without the assistance of a teacher. It may be said by Some, that there are a sufficient number of books written on the Subject of Mathematics, and to publish more would be useless: to Such I would only remark, that tho’ many learned and ingenious men have written on this Subject, yet their productions are generally large Volumes and couched in Such abstruse terms, that young beginners are really afraid of looking into them; and I have taken notice, that such books instead of encouraging often prevent youth from ever entering upon Such Studies. Therefore my design in publishing a book of the above description, is not so much to extend the limits of Science; as it is to clear away the rubbish which Stands in the way to what is already known; and to open a path, by which the youth of the united States, may have an easy access to whatever is curious and useful in that Kind of Knowledge. This work may be comprised in one quarto Volume containing about 500 pages, the contents, and arrangement of which, will be nearly as follows. viz. 
          
            
               1
              Useful Geometrical problems & Theorems demonstrated.
              
            
            
               2
              Plane Trigonometry
            
            
               3
              Mensuration of Superfines & Solids
            
            
               4
              Gauging
            
            
               5
              Surveying—by Calculation
            
            
               6
              Navigation
            
            
               7
              Dialing
            
            
               8
              Conic Sections—applied in Gunnery
            
            
               9
              The projection of the Sphere
            
            
              10
              The construction of Maps
            
            
              11
              The Use of the Globes
            
            
              12
              Mechanics
            
            
              13
              Spherical Trigonometry
            
            
              14
              Astronomy &c.
            
          
          
          Now the object I have in view in addressing you on this Subject, is, to obtain your opinion respecting the utility of a work of this kind? the manner in which it ought to be executed? and (if you think it will meet with encouragement) the plan I must pursue in order to get it published? Your answer directed to the care of Mr. Overton Carr, Hinson Branch, will oblige 
          Sir, your most Hble. Servant
          
            
              John Alexander
            
          
        